DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status

3.	The response filed on 12/15/2021 has been entered and made of record.
4.	Claims 23 and 39 have been amended.
5.	Claims 69 and 70 have been cancelled.
6.	Claims 23-30, 39-41 and 44-68 are currently pending for examination.

                                                          Response to Arguments
7.	The applicant's arguments filed on 12/15/2021 regarding claims 23-30, 39-41 and 44-68 have been fully considered but are moot in view of the new ground(s) of rejection. The rejection has been revised and set forth below according to the amended claims.
Regarding non-statutory obviousness-type double patenting rejection, examiner acknowledged that Applicant stated “claim 1 the '306 patent recites "a distributed portion of a core-network service configured to . . . communicate the information to a corresponding cloud portion of the core-network service running on a cloud platform, wherein the distributed portion of the core-network service on the access point is separate from the cloud portion of that same service running on the cloud platform, wherein the core-network service is provided by a combination of the distributed portion and the cloud portion of the core- network service, and receive a response from the cloud portion of the core-network service based on processing performed by the cloud 

Double Patenting
8.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 23-30, 39-41 and 44-68 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-33 of Patent No. (US 10,219,306 B2). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the present application and Patent No. (US 10,219,306 B2) both disclose the device providing a set of one or more base-station functions for use by a user equipment (UE) in communication with the AP over a wireless communication interface, the one or more base-station functions configured to receive information from the UE; and a set of one or more Evolved Packet Core (EPC) functions configured to receive the information from the set of one or more 

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
11.	Claims 23, 25, 39, 46, 63, 64, 67 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over HAHN et al. (US 2017/0078927 A1), hereinafter “Hahn” in view of Kempf et al. (US 2012/0303835 A1), hereinafter “Kempf” in view of Nandlall et al. (US 2014/0259012 A1), hereinafter “Nandlall”.
Regarding claim 23, Hahn discloses an access point (AP) (Figs. 1-6; BS enhanced with GW (eNB/LGW)), comprising: a memory storing instructions for execution by a processor (Figs. 1-6; general purpose hardware or controller or other computing devices, or some combination thereof); and at least one processor configured to execute the instructions to provide: 
a base-station function for use by a user equipment (UE) in communication with the AP over a wireless communication interface (Fig. 6, Tables 1-3), wherein the base-station function (Fig. 6, Tables 1-3, paragraphs [0160], [0196], [0222]; LGW implemented as a BS co-located Radio Application Cloud Server (RAGS)) and 
an Evolved Packet Core (EPC) function configured to receive the information from the base-station function, wherein the EPC function is further configured to implement a second subset of the plurality functional layers (Fig. 6, paragraphs [0160], [0196], [0222]; Tables 1 to 3 show function splits according to some embodiments of the invention).
While Hanh implicitly refers to “a subset of the EPC function is partitioned to a cloud portion, wherein the cloud portion runs on a cloud platform” (Fig. 6, Tables 1-3), Kempf from the same or similar field of endeavor explicitly discloses a base-station function configured to receive the information from the base-station function (Fig. 16, paragraphs [0039], [0077]; dashed lines and arrows 1605 show traffic from a UE 1607 that needs to be routed to another peering operator), wherein a subset of the EPC function is partitioned to a cloud portion, wherein the cloud portion runs on a cloud platform (Fig. 16, paragraphs [0039], [0077]; EPC entities in a cloud computing facility:

    PNG
    media_image1.png
    468
    685
    media_image1.png
    Greyscale
).
(Kempf, paragraph [0006]).
While Kempf implicitly refers to “the instructions to provide: resources allocated across a plurality of functional layers, wherein the allocation of resources across the plurality of functional layers is uniquely configured for each UE” (Fig. 13, paragraphs [0067], [0068], control plane entities and the OpenFlow controller packaged as virtual machines; utilization of the EPC control plane entities  and the control plane traffic between the EPC control plane entities within the cloud)[Note: Assuming Arguendo that Hahn in view of Kemf do not explicitly disclose or strongly suggest: “the instructions to provide: resources allocated across a plurality of functional layers, wherein the allocation of resources across the plurality of functional layers is uniquely configured for each UE”], Nandell from the same or similar field of endeavor explicitly discloses the instructions (Figs. 1, 5, paragraphs [0022], [0082], multiple instances of virtual machines on shared computing resources/hardware) to provide: resources allocated across a plurality of functional layers (Figs. 1, 5, paragraphs [0022], [0082], computing resources, storage resources, and networking resources), wherein the allocation of resources across the plurality of functional layers is uniquely configured for each UE (Figs. 1, 5, paragraphs [0022], [0082], subscriber-specific VM management function).
 resources allocated across a plurality of functional layers, wherein the allocation of resources across the plurality of functional layers is uniquely configured for each UE” as taught by Nandlall, in the combined system of Hahn and Kemf, so that it would provide deployment of virtualized applications and cloud-based services for subscribers in a mobile communication network particularly to Evolved Packet Core moving a subscriber’s virtual machine instance between virtual machines based on the cellular network operator’s policy, network load, subscriber's application requirement, subscriber's current location, subscriber’s Service Level Agreement with the operator (Nandlall, paragraph [0027]).

Regarding claim 25, Hahn discloses at least one processor is further configured to execute the instructions to dynamically instantiate an instance of the base-station function and an instance of the EPC function (paragraph [0179]; eNB might provide APIs that allows for a tighter integration of both units such that e.g. computing resources in the eNB like DSP can be used for data processing or traffic policies of the enforcement function usually located in the PGW and vice versa).

Regarding claim 39, Hahn discloses an access point (AP) (Figs. 1-6; BS enhanced with GW (eNB/LGW)), comprising: a memory storing instructions for execution by a processor (Figs. 1-6; general purpose hardware or controller or other computing devices, or some combination thereof); and at least one processor configured to execute the instructions to provide: 
a base-station function for use by a user equipment (UE) in communication with the AP over a wireless communication interface (Fig. 6, Tables 1-3), wherein the base-station function (Fig. 6, Tables 1-3, paragraphs [0160], [0196], [0222]; LGW implemented as a BS co-located Radio Application Cloud Server (RAGS)) and 
an Evolved Packet Core (EPC) function configured to receive the information from the base-station function (Fig. 6, paragraphs [0160], [0196], [0222]; Tables 1 to 3 show function splits according to some embodiments of the invention), wherein the EPC function comprises a control-plane portion and a user-plane portion, wherein the control-plane portion of the EPC function (Fig. 6, paragraphs [0160], [0196], [0222]; Open Flow protocol designed to standardize a further separation of control and user plane functions) is configured to execute on at least one of a first processor core of the AP or a cloud platform and the user-plane portion of the EPC function is configured to execute on a second processor core of the AP, and wherein the EPC function is further configured to implement a second subset of the plurality functional layers (Fig. 6, paragraphs [0160], [0196], [0222]; optimizations for the EPC network architecture).
While Hanh implicitly refers to “a subset of the EPC function is partitioned to a cloud portion, wherein the cloud portion runs on a cloud platform” (Fig. 6, Tables 1-3), Kempf from the same or similar field of endeavor explicitly discloses a base-station function configured to receive the information from the base-station function (Fig. 16, paragraphs [0039], [0077]; dashed lines and arrows 1605 show traffic from a UE 1607 that needs to be routed to another peering operator), wherein the one or more EPC functions comprises a control-plane portion and a user-plane portion, wherein the control-plane portion of the EPC function is configured to execute on at least one of a first processor core of the AP or a cloud platform and the user-plane portion of the EPC function is configured to execute on a second processor core of the AP (Fig. 16, paragraphs [0037]-[0039]; splitting between the control plane and the data plane, in the sense that the serving gateway (S-GW) and the PDN gateway (P-GW) are data plane entities while the MME, PCRF, and home subscriber server (HSS) are control plane entities), a subset of the EPC function is partitioned to a cloud portion, wherein the cloud portion runs on a cloud platform (Fig. 16, paragraphs [0039], [0077]; EPC entities in a cloud computing facility).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “a subset of the EPC function is partitioned to a cloud portion, wherein the cloud portion runs on a cloud platform” as taught by Kempf, in the system of Hahn, so that it would provide a cloud computer system for implementing a control plane of an evolved packet core (EPC) of a third generation partnership project (3GPP) long term evolution (LTE) network (Kempf, paragraph [0006]).
While Kempf implicitly refers to “the instructions to provide: resources allocated across a plurality of functional layers, wherein the allocation of resources across the plurality of functional layers is uniquely configured for each UE” (Fig. 13, paragraphs [0067], [0068], control plane entities and the OpenFlow controller packaged as virtual machines; utilization of the EPC control plane entities  and the control plane traffic between the EPC control plane entities within the cloud)[Note: Assuming Arguendo that Hahn in view of Kemf do not explicitly disclose or strongly suggest: “the instructions to provide: resources allocated across a plurality of functional layers, wherein the allocation of resources across the plurality of functional layers is uniquely configured for each UE”], Nandlall from the same or similar field of endeavor explicitly discloses the instructions (Figs. 1, 5, paragraphs [0022], [0082], multiple instances of virtual machines on shared computing resources/hardware) to provide: resources allocated across a plurality of functional layers (Figs. 1, 5, paragraphs [0022], [0082], computing resources, storage resources, and networking resources), wherein the allocation of resources across the plurality of functional layers is uniquely configured for each UE (Figs. 1, 5, paragraphs [0022], [0082], subscriber-specific VM management function).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the instructions to provide: resources allocated across a plurality of functional layers, wherein the allocation of resources across the plurality of functional layers is uniquely configured for each UE” as taught by Nandlall, in the combined system of Hahn and Kemf, so that it would provide deployment of virtualized applications and cloud-based services for subscribers in a mobile communication network particularly to Evolved Packet Core moving a subscriber’s virtual machine instance between virtual machines based on the cellular network operator’s policy, network load, subscriber's application requirement, subscriber's current location, subscriber’s Service Level Agreement with the operator (Nandlall, paragraph [0027]).

Regarding claim 46, Hanh discloses the user-plane portion is configured to perform user-plane functions comprising at least one of functions to create data packets, functions to process data packets, functions to communicate data packets to the base-station function, or functions to communicate data packets to one or more external networks (paragraphs [0196], [0222]; apparatus (LGW) may be collocated with a base station such as an eNB; apparatus (LGW) may be integrated with a base station such as an eNB such that the apparatus and the base station have a single address in the network).

Regarding claim 63, Hanh discloses the at least one processor is further configured to execute the instructions to combine the base-station function and the EPC function in the AP (paragraphs [0160], [0196], [0222]; LGW implemented as a BS co-located Radio Application Cloud Server (RAGS)).

Regarding claim 64, the claim is rejected based on the same reasoning as presented in the rejection of claim 63.

Regarding claim 67, Hanh in view of Kempf and Nandlall disclose the AP according to claim 23.
Kemf further discloses the cloud platform includes one or more services having only cloud portions (paragraph [0141]; EPC cloud control plane MME issues a modify bearer request message to the SGW-C and the SGW-C issues a modify bearer request message to the PGW-C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the cloud platform includes one or more services having only cloud portions” as taught by Kempf, in the combined system of Hahn and Nandlall, so that it would provide a cloud computer system for implementing a control plane of an evolved packet core (EPC) of a third generation partnership project (3GPP) long term evolution (LTE) network (Kempf, paragraph [0006]).

Regarding claim 68, the claim is rejected based on the same reasoning as presented in the rejection of claim 67.

s 24, 26, 27, 28, 29, 30, 40, 41, 44, 47, 48, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 65 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over HAHN et al. (US 2017/0078927 A1), hereinafter “Hahn” in view of Kempf et al. (US 2012/0303835 A1), hereinafter “Kempf” in view of Nandlall et al. (US 2014/0259012 A1), hereinafter “Nandlall” in view of Agarwal et al. (US 2015/0173111 A1), hereinafter “Agarwal”.
Regarding claim 24, Hanh in view of Kempf and Nandlall disclose the AP according to claim 23.
While Hanh in view of Kempf and Nandlall implicitly refer to at least one processor is further configured to execute the instructions to instantiate an instance of the EPC function based on the UE wirelessly connecting to the AP, Agarwal from the same or similar field of endeavor discloses at least one processor is further configured to execute the instructions to instantiate an instance of the base- station function and instantiate an instance of the EPC function based on the UE wirelessly connecting to the AP (Fig. 4, paragraphs [0097], [0098]; step 412-418; signaling diagram of communications with a local EPC).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “at least one processor is further configured to execute the instructions to instantiate an instance of the EPC function based on the UE wirelessly connecting to the AP, Agarwal from the same or similar field of endeavor discloses at least one processor is further configured to execute the instructions to instantiate an instance of a base- station function and instantiate an instance of the EPC function based on the UE wirelessly connecting to the AP” as taught by Agarwal, in the combined system of Hanh, Kempf and Nandlall, so that it would provide virtualizing a plurality of core network at the local network base station (Agarwal, paragraph [0010]).
Regarding claim 26, Hanh in view of Kempf and Nandlall disclose the AP according to claim 23.
While Hanh in view of Kempf and Nandlall implicitly refer to the base-station function is configured to communicate with the EPC function without using standardized communication interfaces, Agarwal from the same or similar field of endeavor discloses the base-station function is configured to communicate with the EPC function without using standardized communication interfaces (Figs. 1, 6, paragraph [0079]; coverage area 104 i.e. connections instead of S1-U, S1-MME).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the base-station function is configured to communicate with the EPC function without using standardized communication interfaces” as taught by Agarwal, in the combined system of Hanh, Kempf and Nandlall, so that it would provide virtualizing a plurality of core network at the local network base station (Agarwal, paragraph [0010]).

Regarding claim 27, Hanh in view of Kempf and Nandlall disclose the AP according to claim 23.
While Hanh in view of Kempf and Nandlall implicitly refer to the base-station function is configured to communicate with the EPC function using at least one of a procedure call, a remote-procedure call (RPC), Simple Object Access Protocol (SOAP), or Representational State Transfer (REST), Agarwal from the same or similar field of endeavor discloses the base-station function is configured to communicate with the EPC function using at least one of a procedure call, a remote-procedure call (RPC), Simple Object Access Protocol (SOAP), or Representational State Transfer  (paragraph [0076]; RESTful (using the representational state transfer architectural style) and/or stateless).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the base-station function is configured to communicate with the EPC function using at least one of a procedure call, a remote-procedure call (RPC), Simple Object Access Protocol (SOAP), or Representational State Transfer (REST)” as taught by Agarwal, in the combined system of Hanh, Kempf and Nandlall, so that it would provide virtualizing a plurality of core network at the local network base station (Agarwal, paragraph [0010]).

Regarding claim 28, Hanh in view of Kempf and Nandlall disclose the AP according to claim 23.
While Hanh in view of Kempf and Nandlall implicitly refer to the base-station function further comprises at least one of a function of a physical (PHY) layer, a function of a media access control (MAC) layer, a function of a radio resource management (RRM), or a function of a self-organizing network (SON), Agarwal from the same or similar field of endeavor discloses the base-station function further comprises at least one of a function of a physical (PHY) layer, a function of a media access control (MAC) layer, a function of a radio resource management (RRM), or a function of a self-organizing network (SON) (Fig. 6, paragraph [0109]; the first radio transceiver 610 may be a radio transceiver capable of providing LTE eNodeB functionality, and may be capable of higher power and multi-channel OFDMA and the second radio transceiver 612 may be a radio transceiver capable of providing LTE UE functionality).
(Agarwal, paragraph [0010]).

Regarding claim 29, Hanh in view of Kempf and Nandlall disclose the AP according to claim 23.
While Hanh in view of Kempf and Nandlall implicitly refer to the EPC function further comprises at least one of a Mobility Management Function (MMF) or an Optimized Packet Function (OPF), Agarwal from the same or similar field of endeavor discloses the EPC function further comprises at least one of a Mobility Management Function (MMF) or an Optimized Packet Function (OPF) (Fig. 6, paragraph [0107]; Local EPC 620 may include local HSS 622, local MME 624, local SGW 626, and local PGW 628, as well as other modules).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the EPC function further comprises at least one of a Mobility Management Function (MMF) or an Optimized Packet Function (OPF)” as taught by Agarwal, in the combined system of Hanh, Kempf and Nandlall, so that it would provide virtualizing a plurality of core network at the local network base station (Agarwal, paragraph [0010]).

Regarding claim 30, Hanh in view of Kempf and Nandlall disclose the AP according to claim 23.
While Hanh in view of Kempf and Nandlall implicitly refer to the at least one processor is further configured to execute the instructions to dynamically adjust a number of at least one of EPC function or the base- station function function to instantiate based on a real-time demand for resources by the UE, Agarwal from the same or similar field of endeavor discloses the at least one processor is further configured to execute the instructions to dynamically adjust a number of at least one of EPC function or the base- station function function to instantiate based on a real-time demand for resources by the UE (Fig. 6, paragraph [0107]; Local EPC 620 may include local HSS 622, local MME 624, local SGW 626, and local PGW 628, as well as other modules).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the at least one processor is further configured to execute the instructions to dynamically adjust a number of at least one of EPC function or the base- station function function to instantiate based on a real-time demand for resources by the UE” as taught by Agarwal, in the combined system of Hanh, Kempf and Nandlall, so that it would provide virtualizing a plurality of core network at the local network base station (Agarwal, paragraph [0010]).

Regarding claim 40, the claim is rejected based on the same reasoning as presented in the rejection of claim 29.

Regarding claim 41, Hanh in view of Kempf and Nandlall disclose the AP according to claim 39.
 (paragraphs [0160], [0196], [0222]; Table 1-3, conventional SGW split into functions of SGW-C).
While Hanh in view of Kempf and Nandlall implicitly refer to the EPC function further comprises an Optimized Packet Function (OPF) ; and the control-plane portion comprises a control-plane portion of the OPF, Agarwal from the same or similar field of endeavor discloses the EPC function further comprises an Optimized Packet Function (OPF) ; and the control-plane portion comprises a control-plane portion of the OPF (paragraph [0074]; use of a Home Subscriber Server (HSS), for providing user identities; a Call Session Control Function (CSCF), for proxying session information protocol (SIP) packets for completing calls; application servers and media servers for providing application-specific and media protocol-specific functions; and charging servers for charging users for services).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the EPC function further comprises an Optimized Packet Function (OPF) ; and the control-plane portion comprises a control-plane portion of the OPF” as taught by Agarwal, in the combined system of Hanh, Kempf and Nandlall, so that it would provide virtualizing a plurality of core network at the local network base station (Agarwal, paragraph [0010]).

Regarding claim 44, Hanh in view of Kempf, Nandlall and Agarwal disclose the AP according to claim 41.
Agarwal further discloses the EPC function further comprises a Mobility Management Function (MMF) (Fig. 6, paragraph [0107]; local EPC 620 may be used for authenticating users and performing other EPC-dependent functions when no backhaul link is available; local EPC 620 may include local HSS 622, local MME 624, local SGW 626, and local PGW 628, as well as other modules; local EPC 620 may incorporate these modules as software modules, processes, or containers); and 
the MMF and the control-plane portion of the OPF are both executed on the first processor core of the AP (Fig. 6, paragraph [0107]; local EPC 620 may include local HSS 622, local MME 624, local SGW 626, and local PGW 628, as well as other modules; local EPC 620 may incorporate these modules as software modules, processes, or containers; virtualization layer 630 and local EPC 620 may each run on processor 602 or on another processor, or may be located within another device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the EPC function further comprises a Mobility Management Function (MMF) and the MMF and the control-plane portion of the OPF are both executed on the first processor core of the AP” as taught by Agarwal, in the combined system of Hanh, Kempf and Nandlall, so that it would provide virtualizing a plurality of core network at the local network base station (Agarwal, paragraph [0010]).

Regarding claim 45, Hanh in view of Kempf and Nandlall disclose the AP according to claim 39.
While Hanh in view of Kempf and Nandlall implicitly refer to the control-plane portion is configured to perform control-plane functions to communicate with one or more services running on the cloud platform, Agarwal from the same or similar field of endeavor discloses the control-plane portion is configured to perform control-plane functions to communicate with one or more services running on the cloud platform (paragraph [0083]; virtualization server may host additional virtualization layers, such as layers for virtualizing eNodeBs, virtualizing MMEs, virtualizing X2 protocol communications, or other virtualization layers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the control-plane portion is configured to perform control-plane functions to communicate with one or more services running on the cloud platform” as taught by Agarwal, in the combined system of Hanh, Kempf and Nandlall, so that it would provide virtualizing a plurality of core network at the local network base station (Agarwal, paragraph [0010]).

Regarding claim 47, Hanh in view of Kempf and Nandlall disclose the AP according to claim 23.
While Hanh in view of Kempf and Nandlall implicitly refer to “separate instantiations of the base-station function are allocated to one or more service providers or wireless carriers”, Agarwal from the same or similar field of endeavor discloses discloses separate instantiations of the base-station function are allocated to one or more service providers or wireless carriers (paragraphs [0083], [0085]; arbitrary number of EPCs to an arbitrary number of eNodeBs, and vice versa).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “separate instantiations of the base-station function are allocated to one or more service providers or wireless carriers” as taught by Agarwal, in the combined system of Hanh, Kempf and and Nandlall, so that it would provide virtualizing a plurality of core network at the local network base station (Agarwal, paragraph [0010]).

Regarding claim 48, Hanh in view of Kempf and Nandlall disclose the AP according to claim 39.
While Hanh in view of Kempf and Nandlall implicitly refer to separate instantiations of the base-station function are allocated by a single service provider or wireless carrier for use by multiple service providers or wireless carriers, Agarwal from the same or similar field of endeavor discloses separate instantiations of the base-station function are allocated by a single service provider or wireless carrier for use by multiple service providers or wireless carriers (paragraphs [0083], [0085]; arbitrary number of EPCs to an arbitrary number of eNodeBs, and vice versa).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “separate instantiations of the base-station function are allocated by a single service provider or wireless carrier for use by multiple service providers or wireless carriers” as taught by Agarwal, in the combined system of Hanh, Kempf and Nandlall, so that it would provide virtualizing a plurality of core network at the local network base station (Agarwal, paragraph [0010]).

Regarding claim 49, Hanh in view of Kempf, Nandlall and Agarwal disclose the AP according to claim 44.
Agarwal further discloses the MMF is configured to communicate with the control-plane portion of the OPF on the first processor or core of the AP (Fig. 6, paragraph [0107]; local EPC 620 may include local HSS 622, local MME 624, local SGW 626, and local PGW 628, as well as other modules; local EPC 620 may incorporate these modules as software modules, processes, or containers; virtualization layer 630 and local EPC 620 may each run on processor 602 or on another processor, or may be located within another device).
(Agarwal, paragraph [0010]).

Regarding claim 50, Hanh in view of Kempf, Nandlall and Agarwal disclose the AP according to claim 49.
Agarwal further discloses the MMF is configured to communicate with the control-plane portion of the OPF on the first processor or core of the AP using proprietary protocol (Fig. 6, paragraph [0107]; local EPC 620 may include local HSS 622, local MME 624, local SGW 626, and local PGW 628, as well as other modules; local EPC 620 may incorporate these modules as software modules, processes, or containers; virtualization layer 630 and local EPC 620 may each run on processor 602 or on another processor, or may be located within another device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the MMF is configured to communicate with the control-plane portion of the OPF on the first processor or core of the AP using proprietary protocol” as taught by Agarwal, in the combined system of Hanh, Kempf and Nandall, so that it would provide virtualizing a plurality of core network at the local network base station (Agarwal, paragraph [0010]).

Regarding claim 51, Hanh in view of Kempf and Nandlall disclose the AP according to claim 23.
Agarwal further discloses a distributed portion of a service configured to receive information from the EPC function and communicate the information to a corresponding cloud portion of the service, wherein the corresponding cloud portion of the service is configured to perform at least one of: returning an authentication result to the distributed portion of the service based on performing an authentication process; transmitting the authentication result to the EPC function for processing; or causing a network device to be configured in a software-defined networking architecture based on the authentication result (Figs. 4-5, paragraphs [0033], [0102]; Remote MME 504 sends an update location request 516 to remote SGW 506, which sends an update location request 518 to remote HSS 508, which sends an update location answer 520 and updates the location of the UE at the remote HSS 508; a session is created at steps 522 and 524, a context is set up at step 526, the UE attach is accepted at step 528, and the default bearer is activated at 530. At step 534, the default bearer is accepted, and at step 536, the bearer modify request is sent from the MME to the SGW in the remote EPC).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “a distributed portion of a service configured to receive information from the EPC function and communicate the information to a corresponding cloud portion of the service, wherein the corresponding cloud portion of the service is configured to perform at least one of: returning an authentication result to the distributed portion of the service based on performing an authentication process; transmitting the authentication result to the EPC function for processing; or causing a network device to be configured in a software-defined networking architecture based on the authentication result” as taught by Agarwal, in the (Agarwal, paragraph [0010]).

Regarding claim 52, Hanh discloses the corresponding cloud portion of the service is further configured to communicate with a plurality of distributed portions of the service in different APs (Fig. 3, paragraph [0182]; the upper eNB to the lower eNB).

Regarding claim 53, Hanh discloses the distributed portion of the service is further configured to directly communicate information to the EPC function (Fig. 3, paragraph [0182]; the upper eNB to the lower eNB).

Regarding claim 54, Hanh in view of Kempf, Nandlall and Agarwal disclose the AP according to claim 51.
Agarwal further discloses the corresponding cloud portion of the service is further configured to manage all communications with authentication servers or nodes (Figs. 4-5, paragraphs [0033], [0102]; Remote MME 504 sends an update location request 516 to remote SGW 506, which sends an update location request 518 to remote HSS 508, which sends an update location answer 520 and updates the location of the UE at the remote HSS 508; a session is created at steps 522 and 524, a context is set up at step 526, the UE attach is accepted at step 528, and the default bearer is activated at 530. At step 534, the default bearer is accepted, and at step 536, the bearer modify request is sent from the MME to the SGW in the remote EPC).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “a distributed portion of a service (Agarwal, paragraph [0010]).

Regarding claim 55, the claim is rejected based on the same reasoning as presented in the rejection of claim 51.

Regarding claim 56, the claim is rejected based on the same reasoning as presented in the rejection of claim 52.

Regarding claim 57, the claim is rejected based on the same reasoning as presented in the rejection of claim 53.

Regarding claim 58, the claim is rejected based on the same reasoning as presented in the rejection of claim 54.

Regarding claim 59, Hanh in view of Kempf and Nandlall disclose the AP according to claim 23.
(Figs. 4-5, paragraph [0102]; Local MME 406 is part of the local EPC/ Remote MME 504).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the EPC function includes a Mobility Management Entity (MME), and the subset of the EPC function includes a Mobility Management Function (MMF)” as taught by Agarwal, in the combined system of Hanh, Kempf and Nandlall, so that it would provide virtualizing a plurality of core network at the local network base station (Agarwal, paragraph [0010]).

Regarding claim 60, the claim is rejected based on the same reasoning as presented in the rejection of claim 59.

Regarding claim 61, Hanh in view of Kempf and Nandlall disclose the AP according to claim 23.
Agarwal further discloses the EPC function includes at least one of a Serving Gateway (SG-W) node or a packet-data gateway (PGW) node, and the subset of the EPC function includes an Optimized Packet Function (OPF) (Figs. 4-5, paragraphs [0074], [0097], [0102]; SGW in the remote EPC).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the EPC function includes at least one of a Serving Gateway (SG-W) node or a packet-data gateway (PGW) node, and the subset of the EPC function includes an Optimized Packet Function (OPF)” as taught by Agarwal, in the (Agarwal, paragraph [0010]).

Regarding claim 62, the claim is rejected based on the same reasoning as presented in the rejection of claim 61.

Regarding claim 65, Hanh in view of Kempf and Nandlall disclose the AP according to claim 23.
Agarwal further discloses the at least one processor is further configured to execute the instructions to allocate resources between the cloud platform and the AP (paragraphs [0041], [0042]; virtualization module may support more than one eNodeB and/or more than one EPC, including one or more remote EPCs and one or more local EPCs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the at least one processor is further configured to execute the instructions to allocate resources between the cloud platform and the AP” as taught by Agarwal, in the combined system of Hanh, Kempf and Nandlall, so that it would provide virtualizing a plurality of core network at the local network base station (Agarwal, paragraph [0010]).

Regarding claim 66, the claim is rejected based on the same reasoning as presented in the rejection of claim 65.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/SITHU KO/            Primary Examiner, Art Unit 2414